DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 05/31/2022 have been entered. Claims 23-29, 35-37, and 39-48 remain pending. The amendments overcome the rejections under 35 USC 112(b) set forth in the previous office action mailed on 02/22/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-29, 35, 45, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US 2014/0155916) in view of Skalla et al. (US 2014/0209658).
Regarding claims 23 and 26-28, Hodgkinson et al. discloses a surgical method (Paragraph [0042] discloses device 200, FIG 3 can be utilized in surgical stapling procedures, as detailed in Milliman et al. (US 6,330,965) herein incorporated by reference, paragraph [0049]), comprising: positioning a surgical stapler (200, FIG 3, paragraph [0046-0048]) at a target location adjacent tissue (Milliman col 1 lines 19-40 and col 2 line 44-63 disclose use of the device to clamp a target tissue. Hodgkinson further discloses in paragraphs [0059-0060] that the device can be used in a method wherein the treatment tissue is lung), wherein the surgical stapler includes a cartridge body (236, paragraph [0046]), the cartridge body has a plurality of staple cavities (Openings housing the staples), each staple cavity has a surgical staple disposed therein (Not numbered, paragraphs [0046-0047] discloses staples within cartridge 234/236 to be expelled into tissue), a biocompatible adjunct material (210/810, FIG 9, paragraph [0059]) is releasably retained on the cartridge body (FIG 3, paragraph [0046]); and with the stapler positioned at the target location, actuating the stapler to deploy the staples from the cartridge body and into the tissue, thereby delivering the adjunct material to the tissue (Paragraph [0047] discloses actuating the trigger to clamp the jaws on a target tissue and to apply staples to the tissue), wherein the adjunct material is configured to conform to the tissue when the adjunct material is delivered to the tissue (Paragraphs [0056-0060]).
Hodgkinson discloses the adjunct material is configured when used in a procedure on lung tissue to allow fluid filling or tissue ingrowth over time thereby encouraging integration into surrounding tissue (Paragraph [0059]) and be formed of elastomeric degradable polymeric materials, such as polyurethanes, to substantially match lung elasticity and to be distensible during lung inflation and retraction during breathing (Paragraph [0060]). Hodgkinson et al. is silent regarding the adjunct material comprising a medicant that is configured to increase oxygen concentration of blood adjacent the deployed staples and the adjunct material including a non-porous layer configured to prevent the medicant from passing therethrough.  
However, Skalla et al. discloses an adjunct material (24, FIGs 1-4) for use with a surgical stapler having a cartridge (22) housing staples (50) to deploy the staples through the adjunct material and into a treatment tissue (Paragraphs [0056-0059]) wherein the adjunct material comprises a medicant (“bioactive agent”, paragraphs [0066-0069]) that is configured to increase oxygen concentration of blood adjacent the deployed staples (Paragraph [0066-0069] disclose properties of the medicant which would have an effect on the treatment tissue such that one of ordinary skill would understand to result in increased oxygen concentration of blood adjacent the deployed staples by means of promoting elastic disposition, promoting elastin release, and/or promoting separation of alveoli by promoting presence of surfactant at the alveoli. Examiner notes that the specification of the present invention does not provide any specific examples of medicant that would be able to achieve the claimed effect), and wherein the adjunct material including a non-porous layer configured to prevent the medicant from passing therethrough (Paragraph [0036-0037] disclose the use of a non-porous layer). Skalla further discloses the medicant comprises at least one of an antimicrobial agent (Paragraph [0067]), an immunosuppressant (Paragraph [0067]), a bronchodilator (Paragraph [0068]), and a corticosteroid.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the adjunct material of Hodgkinson et al. to comprise the medicant taught by Skalla, for the purpose of providing additional treatment to the target tissue to promote wound healing and reduce risk of infection. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the adjunct material of Hodgkinson et al. to comprise a non-porous layer, as taught by Skalla, for the purpose of enhancing the ability of the surgical buttress to resist tears and perforations during the manufacturing, shipping, handling, and stapling processes and to retard or prevent tissue ingrowth from surrounding tissues, thereby acting as an adhesion barrier and preventing the formation of unwanted scar tissue (Skalla: paragraph [0037]).
 Regarding claim 24, Hodgkinson et al./ Skalla disclose the invention substantially as claimed, as set forth above for claim 23. Hodgkinson et al. further discloses the adjunct material includes a first layer (812a, FIG 9) that directly contacts and conforms to the tissue when the adjunct material is delivered to the tissue (Paragraphs [0057-0059] disclose layer 812a is the wound facing side); the non-porous layer is positioned between the first layer and the cartridge body (Skalla discloses in paragraph [0036] that the non-porous and/or porous layers may be positioned in any order relative to the tissue contacting surfaces of the staple cartridge jaw member and/or the anvil jaw member). 
Regarding claim 25, Hodgkinson et al./ Skalla disclose the invention substantially as claimed, as set forth above for claim 23. Hodgkinson et al. further discloses the adjunct material is configured to expand such that the adjunct material has a first width before being delivered to the tissue and a second width after being delivered to the tissue, the second width being greater than the first width (Paragraphs [0056-0060] disclose how after implantation, the adjunct material swells to apply a pressure to the tissue. The swelled width is interpreted as the second width, which is greater than a first width of the material prior to delivery).  
Regarding claim 29, Hodgkinson et al./ Skalla disclose the invention substantially as claimed, as set forth above for claim 23. Hodgkinson et al. further discloses prior to positioning the stapler at the target location, removably attaching the cartridge body to the stapler (Cartridge body 236 is removably attached to 234 of the stapler, paragraph [0046]).  
  Regarding claim 35, Hodgkinson et al./ Skalla disclose the invention substantially as claimed, as set forth above for claim 34.
The device as modified is silent regarding the adjunct material including a layer having the medicant disposed therein and positioned between the non-porous layer and the cartridge body.
However, Saklla et al. teaches that the adjunct material can be configured such that non-porous and/or porous layers may be positioned in any order relative to the tissue contacting surfaces of the staple cartridge jaw member and/or the anvil jaw member, which includes a configuration wherein the layer having the medicant is positioned between the non-porous layer and the cartridge body.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the adjunct material of the device to comprise a configuration wherein the layer having the medicant disposed therein is positioned between the non-porous layer and the cartridge body, as taught by Skalla et al., for the purpose of controlling the side of the tissue that is exposed to the medicant and which side receives the tissue ingrowth retardant effects of the non-porous layer.
Regarding claim 45, Hodgkinson et al. discloses a surgical method (Paragraph [0042] discloses device 200, FIG 3 can be utilized in surgical stapling procedures, as detailed in Milliman et al. (US 6,330,965) herein incorporated by reference, paragraph [0049]), comprising: positioning a surgical stapler (200, FIG 3, paragraph [0046-0048]) at a target location adjacent tissue (Milliman col 1 lines 19-40 and col 2 line 44-63 disclose use of the device to clamp a target tissue. Hodgkinson further discloses in paragraphs [0059-0060] that the device can be used in a method wherein the treatment tissue is lung), wherein the surgical stapler includes a cartridge body (236, paragraph [0046]), the cartridge body has a plurality of staple cavities (Openings housing the staples), each staple cavity has a surgical staple disposed therein (Not numbered, paragraphs [0046-0047] discloses staples within cartridge 234/236 to be expelled into tissue), a biocompatible adjunct material (210/810, FIG 9, paragraph [0059]) is releasably retained on the cartridge body (FIG 3, paragraph [0046]); and with the stapler positioned at the target location, actuating the stapler to deploy the staples from the cartridge body and into the tissue, thereby delivering the adjunct material to the tissue (Paragraph [0047] discloses actuating the trigger to clamp the jaws on a target tissue and to apply staples to the tissue), wherein the adjunct material is configured to conform to the tissue when the adjunct material is delivered to the tissue (Paragraphs [0056-0060]).
Hodgkinson discloses the adjunct material is configured when used in a procedure on lung tissue to allow fluid filling or tissue ingrowth over time thereby encouraging integration into surrounding tissue (Paragraph [0059]) and be formed of elastomeric degradable polymeric materials, such as polyurethanes, to substantially match lung elasticity and to be distensible during lung inflation and retraction during breathing (Paragraph [0060]). Hodgkinson et al. is silent regarding the adjunct material comprising a medicant that is configured to increase oxygen concentration of blood adjacent the deployed staples and the adjunct material including a barrier layer impermeable to the medicant.
However, Skalla et al. discloses an adjunct material (24, FIGs 1-4) for use with a surgical stapler having a cartridge (22) housing staples (50) to deploy the staples through the adjunct material and into a treatment tissue (Paragraphs [0056-0059]) wherein the adjunct material comprises a medicant (“bioactive agent”, paragraphs [0066-0069]) that is configured to increase oxygen concentration of blood adjacent the deployed staples (Paragraph [0066-0069] disclose properties of the medicant which would have an effect on the treatment tissue such that one of ordinary skill would understand to result in increased oxygen concentration of blood adjacent the deployed staples by means of promoting elastic disposition, promoting elastin release, and/or promoting separation of alveoli by promoting presence of surfactant at the alveoli. Examiner notes that the specification of the present invention does not provide any specific examples of medicant that would be able to achieve the claimed effect), and wherein the adjunct material includes a barrier layer impermeable to the medicant (Paragraph [0036-0037] disclose the use of a non-porous layer which would prevent a medicant from passing therethrough). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the adjunct material of Hodgkinson et al. to comprise the medicant taught by Skalla, for the purpose of providing additional treatment to the target tissue to promote wound healing and reduce risk of infection. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the adjunct material of Hodgkinson et al. to comprise an impermeable barrier layer, as taught by Skalla, for the purpose of enhancing the ability of the surgical buttress to resist tears and perforations during the manufacturing, shipping, handling, and stapling processes and to retard or prevent tissue ingrowth from surrounding tissues, thereby acting as an adhesion barrier and preventing the formation of unwanted scar tissue (Skalla: paragraph [0037]).
Regarding claim 46, Hodgkinson et al./ Skalla disclose the invention substantially as claimed, as set forth above for claim 45. The device as modified by Skalla further discloses the barrier layer is a layer of non-porous material (Paragraphs [0036-0037]).  
Regarding claim 48, Hodgkinson et al./ Skalla disclose the invention substantially as claimed, as set forth above for claim 45. The device as modified by Skalla further discloses the barrier layer is a layer of sealant (The material used to form the non-porous layer is interpreted as being a sealant because it prevents the transfer of medicant or fluid through the barrier).
Claims 36 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US 2014/0155916) in view of Stopek (US 2010/0331880),
Regarding claims 36 and 40-41, Hodgkinson et al. discloses a surgical method (Paragraph [0042] discloses device 200, FIG 3 can be utilized in surgical stapling procedures, as detailed in Milliman et al. (US 6,330,965) herein incorporated by reference, paragraph [0049]), comprising: delivering a plurality of staples (Not numbered, paragraphs [0046-0047] discloses staples within cartridge 234/236 to be expelled into tissue) into lung tissue (Milliman col 1 lines 19-40 and col 2 line 44-63 disclose use of the device to clamp a target tissue. Hodgkinson further discloses in paragraphs [0059-0060] that the device can be used in a method wherein the treatment tissue is lung) using a surgical stapler (200, FIG 3, paragraph [0046-0048]) to form a line of staples (Linear stapler 200 would deploy a line of staples), the delivery of the plurality of staples also causing an adjunct material (210/810, FIG 9, paragraph [0059]) to be stapled to the lung tissue by the plurality of staples (Paragraphs [0059-0060] disclose use on a lung tissue); wherein the adjunct material includes an inner layer (811, FIG 9) that, with the adjunct material stapled to the lung tissue, directly contacts and conforms to the lung tissue (Paragraphs [0057-0059] disclose layer 812a is the wound facing side. Since 811 is the inner most layer on that side, it would be directly contacting the tissue); the adjunct material includes an outer layer (812b); and a third layer (812a) positioned between the inner and outer layers (FIG 9).
Hodgkinson discloses the adjunct material is configured when used in a procedure on lung tissue to allow fluid filling or tissue ingrowth over time thereby encouraging integration into surrounding tissue (Paragraph [0059]) and be formed of elastomeric degradable polymeric materials, such as polyurethanes, to substantially match lung elasticity and to be distensible during lung inflation and retraction during breathing (Paragraph [0060]). Hodgkinson et al. is silent regarding the outer layer having a medicant disposed therein, wherein the medicant is configured to increase oxygen concentration of blood directed along the line of staples by being effective to promote elastic disposition, to promote elastin release, and/or to promote separation of alveoli by promoting presence of surfactant at the alveoli, and further wherein the medicant comprises at least one of an antimicrobial agent, an immunosuppresant, a bronchodilator, and a corticosteroid.
However, Stopek discloses an adjunct material (20, FIGs 2-4B) for use with a surgical stapler having a cartridge (10) housing staples (2) to deploy the staples through the adjunct material and into a lung tissue (Paragraphs [0028-0031], paragraphs [0024 and 0052] disclose treatment of a lung tissue) wherein the adjunct material comprises a medicant (Paragraph [0028 and 0050] disclose use of a medicant) that is configured to increase oxygen concentration of blood adjacent the deployed staples (Paragraph [0052-0058] disclose properties of the medicant which would have an effect on the treatment tissue such that one of ordinary skill would understand to result in increased oxygen concentration of blood adjacent the deployed staples by means of promoting elastic disposition, promoting elastin release, and/or promoting separation of alveoli by promoting presence of surfactant at the alveoli. Examiner notes that the specification of the present invention does not provide any specific examples of medicant that would be able to achieve the claimed effect). Stopek further discloses the medicant comprises at least one of an antimicrobial agent (Paragraph [0067]), an immunosuppresant, a bronchodilator (Paragraph [0069]), and a corticosteroid.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the adjunct material of Hodgkinson et al. to comprise the medicant taught by Stopek, for the purpose of providing additional treatment to the target tissue to promote wound healing and reduce risk of infection. In the device as modified, the third layer prevents the medicant from passing therethrough because it provides at least some material barrier that would trap an amount of the medicant and prevent it from passing through the pores.
Regarding claim 39, Hodgkinson et al./Stopek disclose the invention substantially as claimed, as set forth above for claim 36. Hodgkinson et al. further discloses the adjunct material has a first width before being stapled to the lung tissue and a second width after being stapled to the lung tissue, the second width being greater than the first width (Paragraphs [0056-0060] disclose how after implantation, the adjunct material swells to apply a pressure to the tissue. The swelled width is interpreted as the second width, which is greater than a first width of the material prior to delivery).  
Regarding claim 42, Hodgkinson et al./Stopek disclose the invention substantially as claimed, as set forth above for claim 36. Hodgkinson et al. further discloses with the staples delivered into the lung tissue and with the adjunct material stapled to the lung tissue, the medicant is configured to elute from the adjunct material laterally away from a crown of each of the staples (The medicant is at least configured to elute from the outer layer of the adjunct material and away from a crown of the staples which are deployed through all layers of the adjunct material).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US 2014/0155916) in view of Stopek (US 2010/0331880), further in view of Voegele (US 2008/0114334), further in view of Holm (US 6,540,716).
Regarding claim 37, Hodgkinson et al./Stopek disclose the invention substantially as claimed, as set forth above for claim 36.
Hodgkinson et al. is silent regarding the lung being in a deflated state when the plurality of staples are delivered into the lung tissue; and the method further comprising, after delivering the plurality of staples, inflating the lung.  
However, Voegle discloses a method of stapling a lung tissue wherein the lung is in a deflated state when the plurality of staples are delivered into the lung tissue (FIG 1, paragraph [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to comprise the lung being in a deflated state when the plurality of staples are delivered into the lung tissue, as taught by Voegele, for the purpose of creating more operative space for the surgeon to navigate within (Voegele: paragraph [0018]).
Further, Holm teaches a method of treating a lung tissue in a lung sealing application (equivalent to the procedure being performed in Hodgkinson) comprising a step of inflating the lung after delivering a plurality of staples (Col 3 lines 42-55 and claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to comprise after delivering the plurality of staples, inflating the lung, as taught by Holm, for the purpose of reinstating a functional position of the lung such that normal breathing can resume after the procedure is completed.
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US 2014/0155916) in view of Stopek (US 2010/0331880), further in view of Penna (US 2014/0197224).
Regarding claims 43-44, Hodgkinson et al./Stopek disclose the invention substantially as claimed, as set forth above for claim 36.
Hodgkinson et al./Stopek fails to disclose the inner and outer layers being porous, and the third layer being non-porous (claim 43) and the third layer being a coating that provides a seal (claim 44).  
However, Penna teaches an adjunct material (110) comprising a medicant disposed therein (Paragraph [0031]) wherein the adjunct material comprises an inner and outer porous layer and a third non-porous layer disposed therebetween (Paragraph [0029] discloses “the buttress member 110 may be formed in a "sandwich-like" manner wherein the outer layers of buttress member 110 include porous layers and the inner layers are non-porous layers”) and wherein the third layer is a coating that provides a seal (The non-porous layer is understood to be a seal because it prevents materials from passing therethrough and acts as an adhesion barrier, paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the adjunct material such that the inner and outer layers are porous, and the third layer is non-porous, and the third layer is a coating that provides a seal, as taught by Penna, for the purpose of achieving the desired properties of medicant delivery on a particular portion of tissue through use of the non-porous layer, while providing the additional benefits of resisting tears and perforations during the manufacturing, shipping, handling, and stapling processes and retarding or inhibiting tissue ingrowth from surrounding tissues, and thereby acting as an adhesion barrier and inhibiting the formation of unwanted scar tissue (Penna: paragraph [0030]).
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US 2014/0155916) in view of Skalla et al. (US 2014/0209658), further in view of Penna (US 2014/0197224).
Regarding claim 47, Hodgkinson et al./ Skalla disclose the invention substantially as claimed, as set forth above for claim 46.
Hodgkinson et al./ Skalla is silent regarding the medicant being disposed within an outer layer of the adjunct material; the adjunct material including a reinforcing layer that directly contacts the tissue when the adjunct material is delivered to the tissue; and the barrier layer prevents the medicant from eluting out of the outer layer and into the reinforcing layer.  
However, Penna teaches an adjunct material (110) having a three-layer composition comprising a medicant disposed therein (Paragraph [0031]) wherein the adjunct material comprises outer layer, a reinforcing layer that directly contacts the tissue when the adjunct material is delivered to tissue (the inner layer) and a barrier layer (non-porous layer) disposed therebetween which prevents the medicant from eluting out of the outer layer and into the reinforcing layer (Paragraph [0029] discloses “the buttress member 110 may be formed in a "sandwich-like" manner wherein the outer layers of buttress member 110 include porous layers and the inner layers are non-porous layers”. This configuration forms an outer layer and a reinforcing layer separate by a barrier/non-porous layer such that medicant in one of the porous outer or reinforcing layers would not be able to pass through the barrier layer to the other side).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the adjunct material such that it comprises the outer, reinforcing, and barrier layers as claimed, as taught by Penna, for the purpose of achieving the desired properties of medicant delivery on a particular portion of tissue through use of the non-porous layer, while providing the additional benefits of resisting tears and perforations during the manufacturing, shipping, handling, and stapling processes and retarding or inhibiting tissue ingrowth from surrounding tissues, and thereby acting as an adhesion barrier and inhibiting the formation of unwanted scar tissue (Penna: paragraph [0030]).
Response to Arguments
Applicant’s arguments, see page 8, filed 05/31/2022, with respect to the rejection(s) of claim(s) 23 under 35 USC 103 in view of Hodgkinson/Stopek have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hodgkinson/Skalla to teach the newly recited limitation of a non-porous layer within the adjunct material.
Applicant's arguments on pages 8-9 with respect to the rejection of claim 36 have been fully considered but they are not persuasive. Applicant argues that Hodgkinson fails to teach a third layer that prevents medicant from passing therethrough because the layer referenced as the “third layer” is disclosed as being porous. Examiner notes the limitations of the claim do not require the layer to be impermeable or non-porous. Further, paragraph [0058] discloses the pores of layer 812a can be filled with an absorbent material that “allow collected blood and other wound fluid to gel and/or solidify thereby consolidating and containing these fluids in the surgical implant 810”, thus limiting the ability of a medicant to pass through the layer. Therefore, applicant’s argument is not persuasive.
With respect to the double patenting rejection set forth in the previous office action, the current amendments to claim 23 have obviated said rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771